DETAILED ACTION
This action is in reply to the submission filed on 11/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 23, amendments to claims 16, and addition of claim 24 are acknowledged.
Claims 16-22 and 24 are currently pending and have been examined under the effective filing date of 12/15/2017.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

	Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The claims amendments of a tablet ordering and patient information input device, as well as the additional of claim 24 regarding .
Claim Objections
Claim 1 is objected to because of the following informalities: table should be tablet.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2013191142 A) in view of Okawa (JP 2014-170426 A), and in further view of Golay (Pub. No. US 2016/0012182 A1.) 
Regarding Claim 16, Hasegawa discloses a dispensing system comprising: 
a product dispensing unit configured to house a plurality of product items and (Hasegawa ¶0064; As shown in FIGS. 5A, 5 B and 5 C, a large number of contact lens packages G are stocked in a plurality of trays 54.) comprising a reader configured to scan each of the plurality of product items upon loading of the product items into the product dispensing unit; (Hasegawa ¶0033; product information acquisition means 14 acquires the product information F2 of the contact lens package G transferred to the product outlet 52 from the product information recording medium M attached to the package G. The commodity information recording medium M is a one-dimensional barcode in the present embodiment, and therefore the commodity information acquiring means 14 is a one-dimensional barcode reader)
a cloud database remotely located from and operably connected to the product dispensing unit a network, wherein the cloud database is configured to: (Hasegawa ¶0008; purchase history management means is characterized by being connectable to a predetermined management host via a network.)
store patient information and inventory information related to the plurality of product item,  (Hasegawa ¶0079; The management host 2 also acquires purchase histories from contact lens dealers other than the vending machine 1 via the network NET, and updates the information to the latest information as needed. Such a management host 2 is installed in a store in charge of managing each vending machine 1 and a head office in charge of the stores in charge.)
receive via the network the patient information from a patient information collection device; and (Hasegawa ¶0082; When multiple types of products are prepared according to the contact lens replacement frequency, the products corresponding to the type selected by the user among the products corresponding to the users who are eligible for purchase are automatically added by the minimum sales unit.)
receive via the network from the product dispensing unit product information regarding an amount of each of the plurality of product items within the product dispensing unit; (Hasegawa ¶0078; The history batch management means 22 of the management host 2 updates the existing purchase history information recorded in the magnetic recording device 44 based on the received purchase history F3.)
Hasegawa does not, but Okawa does, disclose:
wherein the patient information includes a patient’s refractive error or eye prescription; (Okawa; user data 14 , the ( user ID for uniquely identifying each user , for example , the name of the user corresponding to the user ID, date of birth , address , medical history , account number etc.) the user identification data it is recorded prescription data of the contact lens on the user in association with each other.)
 suggest one or more suggested product items among the plurality of product items suitable for a patient based upon the patient information and the amount of the plurality of product items within the product dispensing unit; and (Okawa; determined that there is no stock of the best contact lens based on the prescription data of the contact lens by 4 check stock means , the contact lens selecting means 5 selects a contact lens sub-optimal user- worn possible . Contact lens selecting means 5 , to select the contact lens of the above sub-optimal query the contact lens data 13 . Specifically , first , for optimal contact lenses based on the prescription data of the contact lenses , contact lenses with ( frequency , base curve , lens diameter , etc. ) contact lenses different standards one step contact lens selecting means 5 , using contact lenses of different period , contact lenses of different categories , such as contact lenses of different manufacturers to confirm whether or not there as a stock of contact lenses vending machine 1 . And , if there is a stock of these , contact lens selecting means 5 , is selected as the next best contact lens user can wear can take the contact lens.)
transmit via the network to the product dispensing unit an instruction to dispense one of the one or more suggested product items. (Okawa; Final unloading means 18 out final contact lens which is a possible out to the user . Specifically , when receiving an instruction to open and the protective cover from the user , the final carry-out means 18 , to open the protective cover according to the instruction . Thus, the user , to obtain the contact lenses that have been carried out to the carry-out port 24 to put your hand through the opening . In addition, when it is instructed not to open the protective cover from a user , a contact lens in which the protective cover is held in the closed state , are transported to the unloading port 24 , the contact lens vending machine from the discharging port 24 and is collected in one internal . Also, after the user has obtained a contact lens , the protective cover is held in the state of covering the opening of the discharging port 24 again.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vending machine in Hasegawa with the known technique in Okawa of suggesting, based on a consumer’s information, items for purchase because applying the known technique would have yielded predictable results and resulted in an improved machine by allowing customers more options in ordering.
Hasegawa as modified by Okawa does not, but Golay does disclose: an electronic tablet (Golay ¶0051; the display 18 can be a display of a computer terminal or portable device, such as an electronic tablet,) in communication with the cloud database (Golay Figure 7 showing the cloud connectivity) and configured such an operator of the electronic table can i) request an automatic reorder of product to the patient to a physical address of the patient in lieu of the patient using the dispensing unit (Golay ¶0054; Customer 20 provides an order that typically includes identification of the desired product, quantity, a ship-to address, an order date and sometimes a delivery date and/or other special instructions.); ii) enter the patient information for transmission to the cloud database. (Golay ¶0054; Customer 20 provides an order that typically includes identification of the desired product, quantity, a ship-to address, an order date and sometimes a delivery date and/or other special instructions.) Examiner notes the operator is the customer and is providing their information regarding a medical order.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vending machine in Hasegawa with the known technique of online ordering using personal computing devices in Golay because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering.
	
	
Regarding Claim 18, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16, wherein the cloud database automatically sends an instruction to cause a further product item to be shipped for loading into the product dispensing unit. (Hasegawa ¶0080; Thus, according to the first embodiment, the following effects can be obtained. (1) Determine whether the user is eligible for contact lens purchase taking into consideration the expiration date of the prescription and the usage period of the product purchased by the user, and sell the specified product only to the user who is eligible for purchase can do. (2) The information on the sold product can be associated with the purchase qualification and managed as a purchase history by the vending machine or the management host.)

Regarding Claim 19, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16, wherein the product dispensing unit is configured to automatically transmit an inventory of product to the cloud database. (Hasegawa ¶0078; The history batch management means 22 of the management host 2 updates the existing purchase history information recorded in the magnetic recording device 44 based on the received purchase history F3.)

Regarding Claim 20, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16, wherein at least one of the plurality of product items is a package of one or more ophthalmic lenses. (Hasegawa ¶0068; contact lens package)

Regarding Claim 21, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16 wherein the patient information further includes information regarding future patient appointments. (Hasegawa ¶0044; For example, when the expiration date of the product purchased last time approaches, the user may be notified of the date when purchasing by the vending machine 1 is possible as the schedule information F4, and a schedule for the next health checkup scheduled date, etc. will be scheduled.)

Regarding Claim 22, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16, wherein the dispensing system includes a connection to a supply chain wherein the supply chain identifies a need for additional inventory for the dispensing system based on a future patient appointment. (Hasegawa ¶0080; Thus, according to the first embodiment, the following effects can be obtained. (1) Determine whether the user is eligible for contact lens purchase taking into consideration the expiration date of the prescription and the usage period of the product purchased by the user, and sell the specified product only to the user who is eligible for purchase can do. (2) The information on the sold product can be associated with the purchase qualification and managed as a purchase history by the vending machine or the management host.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2013191142 A) in view of Okawa (JP 2014-170426 A,) Golay (Pub. No. US 2016/012182 A1), and in further view of Sakurada et al. (Pub. No. US 2017/0127942 A1.)
Regarding Claim 17, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16. Modified Hasegawa does not, but Sakurada does disclose wherein the patient information collection device comprises one of an autorefractor and a phoropter. (Sakurada ¶0038; Examples of the ophthalmic measurement apparatus include visual acuity test apparatus (visual target presenting apparatus, phoropter, etc.), eye refraction test apparatus (refractometer, keratometer, etc.)…) (Sakurada ¶0039; ophthalmic examination system 1 illustrated in FIG. 1 as an example is configured by using a network that connects the management center)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known system in Hasegawa with the apparatus in Sakurada to yield predictable results of sending data over a network, for an improved system of an automated data retrieval.  Examiner would further like to point out that receiving measurements from the source of the examination is analogous to Rockefeller’s system of vertical integration of oil production, transportation and marketing. (John D. Rockefeller – The world’s first billionare; April 14, 2016; Tom Ayling and https://medium.com/the-mission/john-d-rockefeller-the-world-s-first-billionaire-20a5685a2aa5#:~:text=Rockefeller%20innovated%20under%20the%20company%20name%2C%20Standard%20Oil.,integration%20covered%20oil%20production%2C%20transportation%2C%20refining%2C%20and%20marketing.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2013191142 A) in view of Okawa (JP 2014-170426 A,) Golay (Pub. No. US 2016/0012182 A1,) and in further view of Baker (CA 2882637.)
Regarding Claim 24, Hasegawa as modified by Okawa and Golay discloses the dispensing system of claim 16.  Hasegawa as modified by Okawa and Golay does not, but Baker does disclose: a temperature sensor configured to measure an ambient temperature surrounding the plurality of product items within the product dispensing and recording any excursions of the temperature outside of storage requirements of the plurality of product items. (Baker ¶2:8; refrigerator/freezer unit for the storage of pharmaceuticals with accurately maintained temperature zones, sensors for the recordation of temperatures surrounding the pharmaceutical product.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vending machine in Hasegawa with the known technique of temperature monitoring in Baker because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a decreased chance of product spoilage. (Baker 2:10; alert system that assures responsive transfer of product to alternate site in case of a unit malfunction or power failure and removal of expired and ineffective product)

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Hallenbeck et al. (Pub. No. US 2012/0004769 A1) and Aguilar (CN 1726510 A). Aguilar teaches a computerized prescription input method for a contact lens subscription service. Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629